Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2022 and 06/15/2022 were filed after the mailing date of the Non-Final Rejection on 03/21/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The examiner notes that Foreign citations 1 and 2 of the 04/12/2022 IDS both name the same inventor as the present application, and thus apparently are inventor originated disclosures.  Since both were published less than a year before the effective filing date of the present application (08/29/2018), the references are excepted as prior art under 35 USC 102(b)(1)(A).  See MPEP 2153.01(a). 

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Leicaflex and Nomura does not support the rejection of claim 18 (and thus also do not support the rejection of claims dependent upon claim 18) due to the combination not suggesting Features 18-g-2 and 18-g-3 (the final two limitations of claim 18 regarding the arrangement of the first biasing member and the second biasing member).  This is not persuasive, for the reasons that follow.
Firstly with regard to the teachings of Nomura: The examiner agrees with applicant that Figures 2-4 are inconsistent with Figure 5.  It appears that the same base Figure was used for each of Figures 2-4 without modification of the inner portions of the Figure to indicate the claw structure at the particular cross section point.  This can be best appreciated by examining Figure 3, which Nomura states shows a cross section along line III-III (see column 2 lines 52-44): Figure 3 clearly shows the presence of a radial claw 21d at the cross section but Figure 1 clearly shows that line III-III does not pass through a claw. The text of Nomura is however is unambiguous, stating in column 3 lines 42-52 that the deformable ring member has “spring portions 23b which extend from the annular body 23a and bend into a predetermined shape to correspond to the teeth 21d of the mount body”.  
The phrasing of Nomura indicates to a person having ordinary skill in the art reading Nomura that each tooth portion has a spring portion which is shaped to correspond to the shape of the tooth portion.  As noted in the rejection, a person having ordinary skill in the art before the time of filing would have been motivated to use the configuration of Nomura to simplify manufacturing and assembly by forming a plurality of biasing portions that can be mounted simultaneously.  Since Nomura indicates that the spring portions should be bent “into a predetermined shape to correspond to the teeth”, in the combination said person would configure the spring portions in the combination to also correspond to the shape of the claws of the Leicaflex and form correspondingly shaped arrangement portions for the springs in the claws to accommodate the spring portions. Since the first claw portion of the Leicaflex crosses the first mount center line and the second claw portion of the Leicaflex crosses the second mount center line, correspondingly shaped spring members (and the portions of the claws which accommodate the spring members) would as well. 
For this reason the examiner is maintaining the rejections, updated for the amended changes in wording. 

With regard to the withdrawn claims: The amendments to the withdrawn claims do not change the claims such that the reasons for distinctness indicated in the Election/Restriction requirement are no longer applicable.  In particular since the withdrawn claims do not require the same positioning of the claws relative to the axes as defined in the elected claims Invention I can be used in a configuration where the claws are arranged at some different angle relative to the gravitational direction, and invention II may still be used to directly mount a lens to a camera body without an intermediate adapter. The Restriction requirement is thus being maintained by the Examiner and claims 1-17 remain withdrawn.

Claims 19 and 23-24 remain objected to as containing allowable subject matter but being dependent upon a rejected base claim.

Claims 27-34 remain allowable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Leicaflex SL camera in view of Nomura.  
With regard to claim 18:  The Leicaflex SL camera has a mount apparatus that is attachable to and detachable from an accessory having a first mount provided with a plurality of claws (the camera body is attachable to a lens which is inserted into the lens mount of the camera, the lens-side mount being the “first mount”) wherein the mount apparatus has a second mount fastened to the mount apparatus by a plurality of screws (the camera body side mount, screws are visible in the pictures of the Leicaflex) having a plurality of mount claws configured to be engaged with the plurality of claws provided on the first mount, the plurality of mount claws including a first mount claw (the uppermost mount claw. The mount apparatus of the Leicaflex has a plurality of biasing members for biasing the first mount claws in a center axis of the mount, the biasing members being arranged in biasing member arrangement portions of the mount (as best seen in the Wide-angle.nl photos the Leicaflex SL mount includes springs on the backside of the mount claws for biasing the attached lens towards the camera body, the claws having recessed regions on the backside of the claws in which the springs are accommodated).  The plurality of claws in the second mount following a circumferential direction of the second mount includes a first mount claw (marked 1), a second mount claw (marked 2), and a third mount claw (marked 3).  The first claw has an angle range in a circumferential direction, and the second and third claws each have angle ranges in the circumferential direction which are smaller than the angle range of the first mount claw disposed following a circumferential direction of the second mount (the first mount claw has an angle range of approximately 61°, the second mount claw has an angle range of approximately 45°, and the third mount claw has an angle range of approximately 46° based on measurements taken from the center of the mount in the images). The Leicaflex SL is such that in a case where a line extending from a center of the second mount in a gravitational direction and a direction opposite to the gravitational direction when viewing the mount apparatus in a normal position from the center axis direction of the second mount is taken as a first mount center line (the vertical axis of the mount, passing through the center of the mount) and a line orthogonal to the first mount center line is taken as a second mount center line (the horizontal axis of the mount, passing through the center of the mount) the first mount claw overlaps the first mount centerline and at least one of the second mount claw and the third mount claw overlap the second mount center line in a radial direction of the second mount (using the upward direction of the first mount centerline as a 0° reference and measuring in a clockwise direction the first mount claw extends from approximately -15° to approximately 46°, the third mount claw extends from approximately 114° to approximately 160°, and the second mount claw extends from approximately 230.5° to approximately 275.5°).
The angle measurements are being made at the point at which the mount claws begin to extend inwardly from the mount ring of the Leicaflex SL camera, and as the examiner was unable to locate detailed technical drawings of the Leicaflex SL mount are by necessity approximate.  The approximate measurements however are sufficiently in agreement between the two images measured to reasonably conclude that the first mount claw is larger than the second and third claws, that the first mount claw extends across the vertical center line of the mount, and that the second mount claw extends across the horizontal center line of the mount (albeit only slightly).

    PNG
    media_image1.png
    1300
    1200
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    3118
    3000
    media_image2.png
    Greyscale

It cannot be determined from the images available whether the first biasing member arrangement portion on the Leicaflex SL overlaps the first mount center line in the radial direction of the second mount and the second biasing member arrangement portion overlaps the second mount center line in the radial direction of the second mount.
Nomura teaches a configuration for a lens mount in which the biasing elements 23b at each claw portion are formed as portions of a single annular spring member 23 and which correspond to the claws of the camera side mount to pull the lens in to contact with the camera mount mounting surface, see column 3 lines 42-59.  As can be appreciated from Figure 5 showing the overall configuration of the biasing elements this allows for the production and mounting of all of the biasing elements as a single unit.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the mount of the Leicaflex SL to form the first, second, and third biasing members as part of a single unitary structure (with corresponding cutout on the rear of the camera lens mount to allow for the mounting of that structure) in order to allow for the biasing members to be formed in a single production step and installed simultaneously. Since Nomura indicates in Column 3 lines 42-46 that the spring portions should be bent “into a predetermined shape to correspond to the teeth”, in the combination said person would configure the spring portions in the combination to also correspond to the shape of the claws of the Leicaflex and form correspondingly shaped arrangement portions for the springs in the claws to accommodate the spring portions. Since the first claw portion of the Leicaflex crosses the first mount center line and the second claw portion of the Leicaflex crosses the second mount center line, correspondingly shaped spring members (and the portions of the claws which accommodate the spring members) would as well, and the resulting combination would meet the claimed limitations. 

With regard to claim 21: In the combination as applied to claim 18 above the biasing members takes the form of projecting portions of an annular leaf spring (elements 23b in Nomura) and the biasing member arrangement portions are spaces (on the rear of the claws and the mounting ring) in which these leaf spring portions are arranged.

With regard to claim 22: The second mount has a first mount recess A into which a fourth mount claw of the lens is inserted between the first mount claw and the second mount claw, a second mount recess B to which a fifth mount claw of the lens can be inserted between the second mount claw and the third mount claw, and a third mount recess C to which a sixth mount claw of the lens can be inserted between the third mount claw and the first mount claw.  The Leicaflex SL is configured such that it is capable of receiving a lens in which the first mount claw angle range is not greater than the angle range of the second mount claw and the third mount claw.  Angles of the first, second, and third recesses are measured in the images are approximately 68.3°, 70.2°, and 69° respectively. While the measurements are too close to say with certainty that the first recess is smaller than each of the second and third recess the measurements are sufficient to say that the first recess is not larger than each of the second and third recesses and thus cannot receive a claw which is larger than the claws which can be received in the second and third mount recesses. The examiner notes that claim 22 is drawn to the mount apparatus which includes the second mount, not to the combination of the mount apparatus and the accessory with the first mount.  The structure of the first mount is only limiting to the degree that the first mount structure places limitations upon the structure of the second mount. 

With regard to claim 25: The second mount of the Leicaflex SL is capable of attaching and detaching an interchangeable lens (or an adapter apparatus which has a male Leica-R type mount) as an accessory to the camera body.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the Leicaflex SL and Nomura in further view of Kuroiwa.
With regard to claim 20: The Leicaflex SL is shown as incorporating a lock member which is configured to engage with a groove portion provided to the accessory when the first mount and the second mount are bayonet-coupled to engage with a groove in the mounted accessory (a locking pin and corresponding release button is visible adjacent to the second claw, the pin being capable of engaging with a corresponding receiving structure in the attached lens to prevent inadvertent removal of the lens, as is common in the art).
The lock member of the Leicaflex SL however is not positioned on an opposite side across the first mount center line from the mount claw that overlaps the second mount centerline.  Instead the lock member is positioned on the same side of the first mount centerline as the overlapping claw (being adjacent to claw 2).
Kuroiwa teaches that lock members may be positioned on either side of a lens mount system, with the primary difference being which hand is used to actuate the locking mechanism.  See column 7 lines 9-32.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the Leicaflex SL to have the locking member on the opposite side of the mount in order to allow the user to actuate the lock member by holding the camera body with their left hand, leaving their right hand free to grasp and remove the lens from the camera body.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the Leicaflex SL and Nomura in further view of Metabones.
With regard to claim 26: The Leicaflex SL mount is capable of mounting and detaching an interchangeable lens as an accessory having the first mount, but does not disclose that there exists a second “third mount” on an opposite side in the center axis direction of the second mount which is attachable to and detachable from an imaging apparatus. 
It is however well known in the art that there is a need to enable the attachment of lenses from one type of mounting system to camera bodies of another type of mounting system.  Such mount adapters are configured with a recreation of a camera-body mount of one lens mount system on one side and a recreation of a lens-body mount of a different mount system on the other.  This enables the attachment of a lens to the mount adapter as though it were a camera body of a first mount system and the attachment of the mount adapter to a camera body of a second mount system as though it were a lens of that second mount system.  Metabones indicates that there is an existing commercial need to form mount adapters which allow for the attachment of Leica-R lenses (the Leicaflex SL uses a Leica-R mounting standard) to the camera body of a different mounting system (in Metabones the adapter allows mounting to a Micro Four Thirds camera body).
It would have been obvious to have recreated the mount structure of a Leicaflex SL with the spring member of Nomura as noted in the combination as applied to claim 18 above, in an adapter mount of the type taught by Metabones (with two oppositely arranged mounts) to allow for the attachment of lenses intended for use in a Leicaflex SL camera to a camera body having a different mount system.

Allowable Subject Matter
Claims 19 and 23-24 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27-34 remain allowed.
In addition to the art already cited and discussed the examiner notes that the prior art teaches lens mounting arrangements in which the camera-body side mounting claws are rotatable to enable mounting of lenses to the camera body without rotating the bulky lens, see for example Kuroda et al (US PGPub 2015/0212395 A1).  These disclosures are pertinent to applicant’s disclosure because such prior art raises the possibility of a person having ordinary skill in the art before the time of filing would find obvious configuring any particular lens mounting standard to rotate to enable mounting bulky lenses, resulting in claws which have a plurality of orientations relative to the gravitationally defined axes as claimed.  These prior art documents are however of limited applicability to the claims as written because the claims require attachment of the mount to the apparatus with screws, a configuration which would not allow for the rotational movement of the claws as in Kuroda. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852